Citation Nr: 1115024	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-27 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the reduction of death pension benefits effective January 1, 2005, due to a reduction of claimed medical expenses and the denial of burial insurance premiums as deductible expenses, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952, and passed away in April 1965.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter decision of October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appellant was scheduled for an RO hearing in December 2009 and a Board hearing in February 2011 but failed to appear to either hearing.  When an appellant fails to appear for a scheduled hearing and a request for postponement has not been granted, the case will be processed as though the request for a hearing had been withdrawn.  Accordingly, the requests for hearing are considered withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's reported expense of burial insurance premiums paid in 2005 is not a deductible expense for the purposes of reducing countable income.

2.  Evidence received from SSA shows that beginning in June 1999, the appellant's monthly Medicare Part B premium was paid by the state.   

3.  Evidence received from SSA shows that beginning in January 2006, the appellant's monthly Medicare Part D insurance was paid by a subsidy.  

4.  The appellant did not provide a medical expense report for the year of 2006.   


CONCLUSION OF LAW

The reduction of the appellant's death pension benefits effective from January 1, 2005, based on recalculation of her unreimbursed medical expenses and denial of burial insurance premiums as a deductible expense, was in accordance with governing law and regulations and was proper.  38 U.S.C.A. §§ 1541, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  In addition, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.  The Board notes that the essential facts in this case have been fully developed and are not in dispute.  

As will be discussed, there is no legal entitlement to the benefits claimed; thus, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

Analysis

The appellant has been receiving death pension benefits since the 1960's.  She has been receiving improved death pension benefits since the 1990's.  The appellant avers that her benefits should not have been reduced effective January 1, 2005.

In general, the surviving spouse of a Veteran is entitled to receive nonservice-connected death pension benefits if the Veteran had qualifying service and the surviving spouse's meets the net worth requirements of 38 C.F.R. § 3.274 (2010) and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23 (2010).  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2010).

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2010).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2010).

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable.  38 C.F.R. § 3.262 (2010).  Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for just debts, expenses of last illness and burial of a Veteran, child, or spouse, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272(h) (2010).

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2010).

In March 2005, the appellant submitted VA Form 21-8146 (Medical Expense Report) for the period of January 2004 to December 2004.  In a letter sent by the RO in April 2005, the appellant was notified of what her monthly pension rate would be effective as of January 1, 2005.  This letter notified the appellant of her obligation to provide prompt notice of any changes in her recurring medical expenses or in her income.  

In May 2005, the appellant's daughter submitted evidence showing that the appellant also had a monthly burial expense, which included premium coverages for future burials for her children and other family members.  The RO informed the appellant by way of letter sent in October 2005 that the burial insurance premiums were not considered a deductible expense.

In May 2006, the appellant's daughter submitted a Medical Expense Report for the period of January 2005 to December 2005.  Included on this expense report were expenses for medications, glasses, doctor visits, transportation, burial insurance, premiums for Medicare Part D, and a lab test.   

In June 2006, an SSA inquiry revealed that as of June 1999, the appellant's premiums for her Medicare benefits had been paid by the state.  In addition, as of January 2006, the appellant's premium for her Medicare Part D was paid by a 100 percent subsidy and no premiums were collected from her.  This information also confirmed the appellant's total social security income (SSI) for the year of 2005 and the monthly SSI payments beginning January 1, 2006.

In a rating letter dated in October 2006, the RO informed the appellant that it had recalculated her total of allowable unreimbursed medical expenses effective January 1, 2005.  This amount excluded the claimed premiums for Medicare Part D and the burial insurance.  Thus, her monthly pension rate was to be reduced effective January 1, 2005.  This letter also informed the appellant of what her projected continuing medical expenses would be effective January 1, 2006, based on her Medical Expense Report for 2005.  She was informed that her monthly pension rate as of January 1, 2006, would be reduced.  The appellant submitted a notice of disagreement with that decision.  (The Board notes that although the adjusted payments created an overpayment debt, the appellant later requested and received a waiver of recovery of the debt in February 2007.)

In October 2007, the RO requested a Medical Expense Report for the period of January 1, 2006, through December 31, 2006; however, the appellant did not submit this information.  Thus, her medical expenses for the year of 2006 were calculated using the previous figure of her medications in the 2005 Medical Expense Report.  See 38 C.F.R. § 3.272(g). 

Based on the foregoing, the Board concludes that the reduction in benefits effective January 1, 2005, through the year ending December 30, 2006, due to a reduction of unreimbursed medical expenses was proper.  The appellant's reported medical expenses improperly included burial insurance premiums.  Under the applicable criteria, only unreimbursed amounts paid for the actual burial of a Veteran, child or spouse can be deducted from countable income.  38 C.F.R. § 3.272(h).  Insurance premiums for future burial arrangements of the appellant and her family members are not deductible.  The Medicare premiums listed were also properly excluded, as these costs were paid by the state and/or a subsidy and not by the appellant, during the time periods in question.  Under the applicable criteria, only unreimbursed medical expenses paid by the appellant are excluded from annual countable income.  See 38 C.F.R. § 3.262.

The Board has calculated the appellant's monthly pension payment amounts based on the maximum annual percentage rate (MAPR), allowable medical expenses, gross annual income, and adjusted countable annual income for the periods effective January 1, 2005; December 31, 2005; and January 1, 2006.  Based on the foregoing, the Board concludes that the RO's calculations for these periods, as indicated in notices to the appellant, were proper.  

The Board empathizes with the appellant's financial difficulties; however, there is no basis upon which to find that she was entitled to greater pension benefits for the periods in question.  Although sympathetic to the appellant's circumstances, the Board is without authority to grant her claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the appeal must be denied.


ORDER

The reduction of the appellant's death pension benefits effective January 1, 2005, was proper.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


